Citation Nr: 0503050	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1979.  He also has subsequent service in the United States 
Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In connection with this appeal, the appellant testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in December 2000.  A transcript of that hearing is 
associated with the claims file.  

In April 2004, the Board requested the opinion of a medical 
expert concerning medical questions presented by this claim.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 
(2004).  A medical expert opinion was received in April 2004.  
The veteran and his representative were notified of the 
medical opinion in May 2004 and afforded a period of 60 days 
from the date of the forwarding letter to submit additional 
evidence and argument.  Appellant's Brief in Response to 
Medical Expert Opinion was received in July 2004.  See 38 
C.F.R. § 20.903 (2004); see also Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The case is now ready for appellate review.


FINDING OF FACT

The veteran's multiple sclerosis began more than seven years 
after his discharge from active service and the medical 
evidence does not link it to any incident of service.




CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
veteran's active military service nor may multiple sclerosis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
1998 denial preceded the enactment of the VCAA.  Thereafter, 
the RO did furnish VCAA notices to the veteran regarding this 
issue in January 2001 and June 2003.  Because the VCAA 
notices in this case were not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2001 and June 2003 letters as well as 
the February and April 2001 and July 2003 supplemental 
statements of the case, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the January 2001 and June 2003 letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  VA also informed the veteran to send copies 
of any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, to include 
obtaining the VA and private medical records which he 
identified as well as his service medical and personnel 
records.  In addition, the appellant was afforded a VA 
examination in connection with his claim, he provided 
testimony at a Travel Board hearing before the undersigned 
Veterans Law Judge, and VA obtained the opinion of an 
independent medical expert with respect to the issue on 
appeal.  The appellant has not indicated that any additional 
pertinent evidence exists and there is no indication in the 
claims file to suggest that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
the claim under consideration and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

Factual Background

The veteran's service medical records, including Reserve 
service medical records dating from 1980 to 1997, are 
negative for complaints, treatment, or diagnoses related to 
multiple sclerosis.

Private treatment records beginning in September 1993 show 
treatment for multiple sclerosis.  A treatment record from 
September 1993 shows the veteran had complaints of diplopia 
and vertigo; he reported having problems with equilibrium for 
the past year or 18 months and problems with diplopia since 
three years previously.  

On a VA examination in March 1998, the veteran reported 
beginning to have problems with diplopia in 1992 and several 
months later noticed problems when running.  A year or year 
and a half after these symptoms he was diagnosed with 
multiple sclerosis per MRI.  He had slow progression of 
symptoms.  The assessment was multiple sclerosis diagnosed in 
1993.

A January 2001 letter from the veteran's private physician, 
M. Kita, M.D., from the neurology section at Virginia Mason 
Medical Center, reflects that Dr. Kita first evaluated the 
veteran in November 2000.  This letter includes the following 
statement and opinion:  

[The veteran's] history, examination and MRI report 
are certainly consistent with multiple sclerosis.  
While no definitive age can ever be ascribed to any 
particular lesion in multiple sclerosis, it is now 
known that abnormalities on brain scans of patients 
with multiple sclerosis absolutely predate 
appearance of clinical neurologic symptoms long 
before a diagnosis is made.  Certainly in [the 
veteran's] case, it is possible that his MS dates 
back to the 1970s.  In fact, multiple sclerosis is 
much more commonly seen in patients between the 
ages of 20 and 40 years of age.  

Similarly, a January 2001 letter from another private 
physician, L. G. Patterson, M.D., reflects that Dr. Patterson 
also began treating the veteran for MS in 1993.  Dr. 
Patterson recalled that, at that time, the veteran sought 
treatment for at least a three-year history of clinical 
symptoms which included double vision and imbalance.  This 
letter notes that an MRI scan first obtained in 1993 showed 
the presence of abnormalities which were clearly those of an 
established process of multiple sclerosis which had been 
present certainly for many years.  Dr. Patterson commented 
that it is conceivable and quite possible in fact that this 
demyelinating process, i.e., multiple sclerosis had its onset 
when the veteran was even in his 20s and the onset of the 
disease may have coincided with the period of time he was on 
active duty in the military from 1971 to 1979.  Dr. Patterson 
noted that there were no known clinical manifestations of the 
disease at that time, however, from a radiologic standpoint, 
he concluded that it certainly could have been present even 
during those years.  

At the Board hearing in December 2000, the veteran reported 
having symptoms of double vision in the mid-1980s.  The 
veteran's spouse testified that the veteran began having 
symptomatology suggestive of multiple sclerosis in the early 
1980s, of sexual function and irritability.  The veteran 
reported that he did not experience any difficulties during 
his active duty and did not report the subsequent symptoms 
because he was concerned about his position.

In April 2004, the Board requested the opinion of a medical 
expert as to whether, without resorting to speculation, the 
radiographic manifestations of multiple sclerosis initially 
identified in 1993 had their onset during the veteran's 
period of military service.  

In response to this request, V. M. Rivera, M.D., Professor of 
Neurology, Baylor College of Medicine, and Medical Director, 
the Maxine Mesinger MS Clinic, responded in a letter dated in 
April 2004.  After reviewing all of the evidence of record, 
to include Annual Health records from 1970 to 1997 and the 
opinions of Drs. Kita and Patterson, Dr. Rivera noted that 
none of the many and different physicians performing the 
evaluations detected objectively any neurological 
dysfunction.  Specifically, Dr. Rivera noted that the 
veteran's records from 1971 to 1978 described the veteran as 
perfectly passing survival swim, pressure breathing, and 
"visual problems disorientation" exercises.  The doctor 
concluded that this overwhelmingly objective evidence 
indicates that the veteran was intact neurologically at that 
time.  He noted that even minimal neurological dysfunctions 
due to early MS would have interfered with any of these tasks 
and results.  Dr. Rivera agreed with the veteran's treating 
neurologist (Dr. Kita) that the description of the clinical 
course of the veteran's MS is "progressive from onset;" 
however, Dr. Rivera commented that there is no published 
neurological data or confirmed scientific work that supports 
the contention that MS lesions may precede clinical 
manifestations for two decades.  Rather, Dr. Rivera found 
that published MRI data indicates that abnormal images may 
precede symptoms for only two to five years.  Upon review of 
the veteran's claims file, to include his service, VA, and 
private medical records, Dr. Rivera concluded that that the 
veteran suffers from Primary Progressive MS with a late 
onset, first medically documented manifestations developed 
historically in 1990 and related to brain stem lesions.  

Analysis

Service connection involves many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, in the case of MS, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within seven years 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.

The Board finds that the medical evidence of record does not 
support the veteran's claim for service connection for 
multiple sclerosis.  The veteran's service medical records, 
to include during his period of reserve service, are negative 
for any symptomatology associated with multiple sclerosis and 
there are no post-service medical records relating to 
evaluation or treatment for multiple sclerosis within 7 years 
of his period of active duty service.  Private treatment 
records reflect that the veteran's initial treatment for MS 
was in 1993, 14 years after his discharge from active duty.  

Accordingly, the Board finds that the evidence against the 
veteran's claim for service connection for MS outweighs the 
evidence in support of such claim.  Specifically, although 
the veteran claims to have experienced symptoms of MS during 
the seven year presumptive period and his treating 
physicians, Drs. Kita and Patterson, have provided opinions 
that it is possible that the veteran's MS dates back to the 
1970's; the opinion of the independent medical expert, Dr. 
Rivera, is that the first medically documented manifestations 
developed historically in 1990.  

In this regard, it is noted that the April 2004 opinion of 
Dr. Rivera, which was formed after a review of the entire 
record, to include the veteran's service, VA, and private 
medical records and is supported by a detailed discussion of 
such records, is entitled to more weight than the opinion of 
the veteran and his private physicians, Drs. Kita and 
Patterson.  The Board acknowledges that Drs. Kita and 
Patterson are physicians who have treated the veteran since 
1993; however, they did not have the benefit of a 
longitudinal view of the veteran's medical history which was 
available to Dr. Rivera.  Accordingly, the Board finds that a 
grant of service connection for MS is not warranted.

With respect to the foregoing medical opinions, it is noted 
that it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence and, 
in so doing, the Board may accept one medical opinion and 
reject others. Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

The preponderance of the evidence is against the claim for 
service connection for MS.  Although the veteran is entitled 
to the benefit of the doubt when the evidence supporting his 
claim and the evidence against the claim are in equipoise, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the overwhelming preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).





ORDER

Service connection for multiple sclerosis is denied.




_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


